DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 as filed 3/5/2021 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US20200260387A1), hereafter Fu, in view of Nishio et al. (US20140376471A1), hereafter Nishio.


Regarding claim 1,
Fu discloses an apparatus (Fig. 15-16) comprising at least one processor (1520, 1610); and at least one memory (1530, 1630) comprising computer program code (1540), the at least one memory and computer program code are configured, with the at least one processor to configure a user equipment with at least one dedicated subset of power control parameters and corresponding values to be used for PUSCH power control in a case where a high-priority data is multiplexed on a low-priority PUSCH (Fig. 7, 9; paragraphs 165-168, 179-182, 184-187; power control parameters/indication of a PUSCH for transmitting data with a high priority from base station to UE).
Fu does not expressly disclose the high priority data is uplink control information (UCI) multiplexed on PUSCH.
Nishio discloses an analogous device and method for controlling transmission power (Title) including multiplexing high priority UCI on PUSCH (paragraph 134).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Fu by multiplexing high priority UCI on PUSCH, as shown by Nishio, thereby prioritizing PUSCH transmission containing UCI over PUSCH transmission that does not contain UCI when executing transmission power control.



Regarding claim 6,
Fu discloses a method comprising receiving, at a user equipment, at least one dedicated subset of power control parameters and corresponding values to be used for PUSCH power control in a case where a high priority data is multiplexed on a low priority PUSCH (Fig. 1, S110; Fig. 7, S701; paragraphs 165-168, 179-182, 184-187; indication information received from base station); determining one subset from the at least one dedicated subset of power control parameters, or determining one subset from the at least one dedicated subset of power control parameters and determining at least one parameter from the determined subset (Fig. 1, S120; Fig. 7, S701; paragraphs 167; UE determines power control parameters of PUSCH for transmitting data with a high priority) and applying, by the user equipment, the determined dedicated subset of power control parameters or the determined at least one power control parameter from the determined dedicated subset of power control parameters for determining the PUSCH transmission power when the high-priority data is multiplexed on the low-priority PUSCH (Fig. 1, S130; Fig. 7, S702; paragraphs 166; UE performs/applies power control according to received indication information and determined power control parameter set).
Fu does not expressly disclose the high priority data is uplink control information (UCI) multiplexed on PUSCH.
Nishio discloses an analogous device and method for controlling transmission power (Title) including multiplexing high priority UCI on PUSCH (paragraph 134).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Fu by multiplexing high priority UCI on PUSCH, as shown by Nishio, thereby prioritizing PUSCH transmission containing UCI over PUSCH transmission that does not contain UCI when executing transmission power control.

Regarding claim 12,
Fu discloses an apparatus (Fig. 15-16) comprising at least one processor (1520, 1610); and at least one memory (1530, 1630) comprising computer program code (1540), the at least one memory and computer program code are configured, with the at least one processor to receive at least one dedicated subset of power control parameters and corresponding values to be used for PUSCH power control in a case where a high priority data is multiplexed on a low priority PUSCH (Fig. 1, S110; Fig. 7, S701; paragraphs 165-168, 179-182, 184-187; indication information received from base station); determine one subset from the at least one dedicated subset of power control parameters, or determine one subset from the at least one dedicated subset of power control parameters and determine at least one parameter from the determined subset (Fig. 1, S120; Fig. 7, S701; paragraphs 167; UE determines power control parameters of PUSCH for transmitting data with a high priority); and apply the determined dedicated subset of power control parameters or the determined at least one parameter from the determined dedicated subset of power control parameters to determine the PUSCH transmission power when the high-priority data is multiplexed on the low-priority PUSCH (Fig. 1, S130; Fig. 7, S702; paragraphs 166; UE performs/applies power control according to received indication information and determined power control parameter set).
Fu does not expressly disclose the high priority data is uplink control information (UCI) multiplexed on PUSCH.
Nishio discloses an analogous device and method for controlling transmission power (Title) including multiplexing high priority UCI on PUSCH (paragraph 134).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Fu by multiplexing high priority UCI on PUSCH, as shown by Nishio, thereby prioritizing PUSCH transmission containing UCI over PUSCH transmission that does not contain UCI when executing transmission power control.

Regarding claim 2, 8, and 14,
Fu discloses when a single dedicated subset of power control parameters is configured, configure the user equipment to apply this single dedicated subset of power control parameters; or when at least two dedicated subsets of power control parameters are configured, configure the user equipment to determine and apply a default subset of power control parameters from the at least two dedicated subsets (paragraphs 12, 104, 124, 191, 201, 310; default determination of power control parameter set).

Regarding claim 3, 7, and 13,
Fu discloses to dynamically indicate, via DCI to the user equipment (paragraphs 167, 193), (i) when a single dedicated subset of power control parameters is configured, whether to apply the single dedicated subset and/or which of at least one parameter to apply from the single dedicated subset of power control parameters, when a high-priority data is multiplexed on a low-priority PUSCH, and/or (ii) when at least two dedicated subsets of power control parameters are configured, which subset from the at least two dedicated subsets of power control parameters to apply and/or which of at least one parameter to apply from the dedicated subset of power control parameters, when a high-priority data is multiplexed on a low-priority PUSCH (paragraphs 12, 104, 124, 191, 201, 310; default determination of power control parameter set among at least two sets).

Regarding claim 4, 5, 9, 10, 15, and 16, 
Fu discloses receive/transmit a low-priority PUSCH including multiplexed high-priority data based on the applied dedicated subset of power control parameters or the applied at least one power control parameter from the indicated subset of power control parameters (Fig. 7, S702; Fig. 9; paragraphs 165-168, 179-182, 184-187).


Regarding claim 11 and 17,
Fu discloses at least one dedicated subset of power control parameters comprises at least one of: one or more open loop power control parameters; a closed-loop index; a TPC command; a scaling factor for at least one of the open loop power control parameters; and an offset for at least one of the open loop power control parameters (paragraphs 62-79; power offset value/closed look power control).

Regarding claim 18,
Fu discloses the at least one dedicated subset of power control parameters comprises a power control parameter for which the value is determined based on a value of the corresponding power control parameter for a PUCCH that is initially scheduled or configured to carry the high-priority UCI (paragraphs 62-79; power offset related to PUCCH format and bits of UCI).

Regarding claim 20,
Fu discloses wherein the indication is received via DCI corresponding to the low-priority PUSCH, or wherein the indication is received via DCI corresponding to PUCCH carrying high-priority data, or wherein the indication is received via a group common DCI (paragraph 167, 193; group-common UE-specific DCI).
4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fu and Nishio as applied to claim 12 above, and further in view of Shin et al. (US20110141928A1), hereafter Shin.

Regarding claim 19,
Fu and Nishio do not expressly disclose deciding to apply one or more open loop power control parameters are configured as part of the at least one dedicated subset of power control parameters when the high- priority UCI is multiplexed on the low-priority PUSCH or when there is no high-priority UCI.
Shin discloses signaling uplink control information (Title) including deciding to apply one or more open loop power control parameters are configured as part of the at least one dedicated subset of power control parameters when the high- priority UCI is multiplexed on the low-priority PUSCH or when there is no high-priority UCI (paragraphs 58, 96; open loop and closed loop transmission of UCI types on PUSCH).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Fu and Nishio by deciding to apply one or more open loop power control parameters are configured as part of the at least one dedicated subset of power control parameters when the high- priority UCI is multiplexed on the low-priority PUSCH or when there is no high-priority UCI, as shown by Shin, thereby prioritizing UCI transmissions on PUCCH and PUSCH based on the type of UCI.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477